ORDER
PER CURIAM.
Defendant, Harry Hall, appeals from the judgment upon his convictions by a jury of one count of attempted robbery in the first degree, Sections 564.011 and 569.020, RSMo 2000; one count of armed criminal action, Section 571.015, RSMo 2000; and one count of burglary in the first degree, Section 569.160, RSMo 2000. Defendant was sentenced as a prior and persistent offender, Sections 558.016 and 588.016, RSMo 2000, to concurrent terms of fifteen years’ imprisonment for each of the three counts. Defendant contends the trial court erred in denying his motions for judgment of acquittal at the close of the State’s evidence and at the close of all the evidence, and submitting the case to the jury because the evidence was insufficient to support the jury verdicts.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).